Case: 16-13367   Date Filed: 02/23/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-13367
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 5:07-cr-00015-LJA-CHW-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


EDDIE MAE CLEMONS,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (February 23, 2017)

Before MARCUS, MARTIN and FAY, Circuit Judges.

PER CURIAM:
              Case: 16-13367     Date Filed: 02/23/2017   Page: 2 of 2


      John Philip Fox, appointed counsel for Eddie Clemons, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Clemons’s revocation and sentence are AFFIRMED.




                                          2